Motion for reargument, considered one for reconsideration, granted. On reconsideration, original decision adhered to. A question under the Constitution of the United States, viz.: whether petitioner was denied due process of law by this court’s decision, was raised and necessarily passed on by this court. Motion for a stay denied without prejudice to an application under subdivision (f) of section 2101 of title 28 of the United States Code to an individual Judge of this court. [See 51 NY2d 397.]